DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application constitutes a continuation of previous application 15/407,094 claiming domestic priority under 35 U.S.C. 119(e), through provisional application 62/370,553 filed 08/03/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 11/13/2020 appears to be acceptable.

Drawings
The drawings filed 11/13/2020 appears to be acceptable.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 4, 8-9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 20130273711 A1).

Regarding independent claim 1, Liu et al. teach “A method (fig. 1-8; ¶¶ 0016-0021) comprising: 
in a first etching process (fig. 4B; ¶ 0018), etching a semiconductor substrate (210) to form first recesses (between adjacent fins 216) in a first device region and second recesses in a second device region, wherein a first semiconductor strip is formed between the first recesses, and a semiconductor strip group comprising a second plurality of semiconductor strips is formed and defined by the second recesses;
forming an etching mask (218, fig. 5B; ¶ 0019) comprising: 
a first portion covering the first semiconductor strip, wherein the first portion extends laterally beyond first opposing sidewalls of the first semiconductor strip;
a second portion covering the semiconductor strip group, wherein the second portion extends laterally beyond second opposing sidewalls of the semiconductor strip group; and
in a second etching process (fig. 6-8; ¶¶ 0019-0021), etching the semiconductor substrate (210, fig. 7B, 8B; ¶¶ 0020-0021), wherein in the second etching process, the first portion of the etching mask (218, fig. 6B) is recessed laterally to the first opposing sidewalls of the first semiconductor strip, and the first recesses extend downwardly.

Regarding claim 2, Liu et al. further teach, “The method of claim 1, wherein in the second etching process, the second portion of the etching mask (218, fig. 7B) recesses laterally, and outmost recesses among the second recesses extend downwardly to form a semiconductor base directly underlying the semiconductor strip group”.

Regarding claim 3, Liu et al. further teach, “The method of claim 2, wherein during the second etching process, inner recesses among the second recesses remain to have same depths as before the second etching process (fig. 7B)”. 

Regarding claim 4, Liu et al. further teach, “The method of claim 2, wherein after the second etching process, the semiconductor base has an edge vertically aligned to an outer edge of an outmost fin in the semiconductor strip group (fig. 7B)”.

Regarding claim 7, Liu et al. further teach, “The method of claim 1 further comprising:
filling the first recesses and the second recesses with a dielectric material to form first isolation regions in the first recesses and second isolation regions in the second recesses (fig. 13D); and
recessing the first isolation regions and the second isolation regions, wherein a top portion of the first semiconductor strip protrudes higher than top surfaces of the first isolation regions to form a first semiconductor fin, and additional top portions of the second plurality of semiconductor strips protrude higher than top surfaces of the second isolation regions to form second semiconductor fins (fig. 14B)”.
Regarding claim 8, Liu et al. further teach, “The method of claim 1, wherein after the second etching process, one of the second recesses on an outer side of the semiconductor strip group extends downwardly deeper into the semiconductor substrate than the first recesses (fig. 7B)”.

Regarding claim 9, Liu et al. further teach, “The method of claim 1, wherein the etching mask (218, ¶ 0019) comprises a photo resist”.

Regarding independent claim 17, Liu et al. teach “A method (fig. 1-8; ¶¶ 0016-0021) comprising: 
etching a semiconductor substrate to form a crown-shaped semiconductor strip (fig. 8B), wherein
the etching comprises:
performing a first etching process (fig. 4B; ¶ 0018) on the semiconductor substrate (210) to form a plurality of semiconductor strips (216), wherein an outmost semiconductor strip in the plurality of semiconductor strips comprises a first outer edge; and
performing a second etching process (fig. 7B, 8B; ¶¶ 0020-0021) to form a semiconductor base (‘Active regions’) directly underlying the plurality of semiconductor strips (216), wherein the semiconductor base comprises a second outer edge vertically aligned to the first outer edge (of the semiconductor strip 216)”.

Regarding claim 18, Liu et al. further teach, “The method of claim 17 further comprising forming a patterned photo resist (218, fig. 5A-5B; ¶ 0019) comprising a portion covering the plurality of semiconductor strips (216), wherein the portion of the patterned photo resist (218) extends beyond an outer edge of an outermost semiconductor strip in the plurality of semiconductor strips, and wherein in the second etching process (fig. 7B, 8B; ¶¶ 0020-0021), the portion the patterned photo resist laterally recesses back to the outer edge of the outmost strip”.

Regarding claim 19, Liu et al. further teach, “The method of claim 17, wherein opposing edges of the semiconductor base are vertically aligned to edges of outmost strips in the plurality of semiconductor strips (fig. 8B)”.

Regarding claim 20, Liu et al. further teach, “The method of claim 19, wherein the plurality of semiconductor strips comprise an intermediate strip between the outmost strips, and in the second etching process, the intermediate strip is protected from being etched (fig. 8B)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  as applied to claim 2 above, and further in view of Liaw (US 20140001562 A1).

Regarding claim 5, Liu et al. teach all the limitations described in claim 2.
Liu et al. further teach, wherein the second etching process results in a lower extension of the first semiconductor strip to be formed directly underlying the first semiconductor strip,
But Liu et al. are silent upon the provision of wherein a first sidewall of the first semiconductor strip and a second sidewall of the lower extension have a distinguishable change in tilt angles.
However, Liaw teaches a similar method, wherein a first sidewall of the first semiconductor strip and a second sidewall of the lower extension have a distinguishable change in tilt angles (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Liu et al. and Liaw to form the semiconductor strips of different width according to the teachings of Liaw with a motivation of controlling the size of the components of the semiconductor device to ‘improve areal density’ ‘improve gate control of the channel’. See Liaw, ¶ 0002. 

Regarding claim 6, Liu et al. and Liaw further teach, “The method of claim 5, wherein the first sidewall is less vertical than the second sidewall (fig. 5)”.

Allowable Subject Matter
Claims 10-16 are allowed.

Examiner’s Note
Claim 1 can also be rejected using any of below prior arts:
KIM; Myeong-cheol et al.	US 20130277720 A1
KIM; Ki-Il et al.	US 20170103985 A1
Cheng; Kangguo et al.	US 20170154883 A1
Feng; Li-Wei et al.	US 20170005102 A1
Liu; Chia-Chu et al.	US 20130273711 A1
LEE; Ja-Young et al.	US 20150091127 A1
Chang; Chia-Wei et al.	US 20140252428 A1
Cai; Xiuyu et al.	US 20140315371 A1
Tseng; I-Ming et al.	US 9607985 B1
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817